Memorandum: The order denying respondent a jury trial in this proceeding to adjudicate her a juvenile delinquent and the order refusing to declare subdivision (b) of section 744 of the Family Court Act unconstitutional as applied in this ease are affirmed under constraint of Matter of D. (Daniel) (27 N Y 2d 90) which held not only that a jury trial is not required in juvenile delinquency cases but that the rule in Matter of Winship (397 U. S. 358) that the proof must be beyond *1019a reasonable doubt, will not be retroactively applied. The preponderance of the evidence supports the findings and order adjudging respondent to be a juvenile delinquent. (Appeal from orders of Oneida County Family Court, adjudging respondent to be a juvenile delinquent.) Present — Del Vecchio, J. P., Witmer, Gabrielli, Moule and Henry, JJ.